DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a grating coupler” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation “a grating coupler configured to optically couple to free space beyond the second surface with a coupling efficiency of at least about 25%” is recited. It is unclear what this limitation is referring to since it the grating coupler is not shown in the figures. Additionally, the term “optically couple” is unclear. What is intended by this limitation? This system is directed toward an RF antenna array, so referring to it as optical coupling is unclear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 16-17, 19-23, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuelher (U.S. Patent No. 10608334) in view of Olsen (U.S. Patent No. 8604989).
	Regarding claim 1, Schuelher teaches (Figs. 1-19E) an array of antennas (52-57) disposed in a predetermined non-linear pattern (see Fig. 15, sub-arrays are two dimensional, Note: 404-410 of the instant application are arranged in a two dimensional pattern as well), the array of antennas comprising a plurality of antennas (see Fig. 15) and having a two-dimensional field of view (see Fig. 7); and a two-dimensional beamforming network (BFN) (26), and having a one-dimensional array-side interface (see Fig. 19B) disposed and a one-dimensional beam-side interface (see Fig. 19B); wherein: the antennas of the array of antennas are individually communicably coupled to the array-side interface (see Fig. 19B), such that segments of the beam-side interface map to respective pixels in the two- dimensional field of view (see Figs. 12-14) .
	Schuelher is silent regarding the placement of the beamforming network.
	Olsen teaches (Figs. 1-24) an array of antennas (230) disposed in a predetermined non-linear pattern (see Fig. 2), the array of antennas comprising a plurality of antennas and having a two-dimensional field of view; and a two-dimensional beamforming network (BFN) (240) disposed entirely on a single first surface (see Fig. 2), and having a one-dimensional array-side interface disposed on the first surface (see Fig. 2) and a one-dimensional beam-side interface disposed on the first surface (see Fig. 2); wherein: the antennas of the array of antennas are individually communicably coupled to the array-side interface (see Fig. 2).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to arrange the beamforming network of Schuelher as taught by Olsen since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Mounting the beamforming network entirely on a single first surface provides simpler integration into devices.
Regarding claim 2, Schuelher as modified teaches the limitations of claim 1, but does not teach further details.
	Olsen teaches (Figs. 1-24) wherein the array of antennas and the two- dimensional beamforming network collectively form a true time delay system (col. 19. Lines 22-26).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use a true time delay system as taught by Olsen in the antenna apparatus of Schuelher since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) A true time delay system would provide broader bandwidth coverage.
Regarding claim 3, Schuelher teaches (Figs. 1-19E) wherein the one-dimensional array-side interface is segmented (see Fig. 19B).
Regarding claim 4, Schuelher teaches (Figs. 1-19E) wherein the one-dimensional beam-side interface is continuous (see Fig. 19B).
Regarding claim 5, Olsen teaches (Figs. 1-24) wherein the first surface is planar (see Fig. 2).
Regarding claim 6, Olsen teaches (Figs. 1-24) wherein the first surface is non-planar (see Fig. 6).
Regarding claim 7, Olsen teaches (Figs. 1-24) wherein the first surface is folded (see Fig. 6).
Regarding claim 8, Olsen teaches (Figs. 1-24) wherein the predetermined non-linear pattern defines a second surface that extends smoothly from an edge of the first surface (see Fig 2).
Regarding claim 9, Olsen teaches (Figs. 1-24) the predetermined non-linear pattern defines a second surface; and the array of antennas is communicably coupled to the array-side interface via a crossover-free network disposed entirely on the first and/or second surface (see Fig. 2).
Regarding claims 16-17, Schuelher teaches the limitations of claim 1, but does not teach further details regarding the wavelength.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to design the antenna of Schuelher for a wavelength within the specified ranges since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Antennas are scalable relative to the wavelength size, as is known to a person of ordinary skill in the art.
Regarding claim 19, Olsen teaches (Figs. 1-24) wherein the two-dimensional beamforming network comprises a Rotman lens (see Fig. 2).
Regarding claim 20, Schuelher teaches (Figs. 1-19E) wherein the two-dimensional beamforming network comprises a Fourier transformer (col. 2, lines 1-5).
Regarding claim 21, Schuelher teaches (Figs. 1-19E) wherein the two-dimensional beamforming network comprises a Butler matrix (col. 2, lines 1-5).
Regarding claim 22, Olsen teaches (Figs. 1-24) wherein the two-dimensional beamforming network comprises a single-stage beamforming network (see Fig. 2).
Regarding claim 23, Olsen teaches (Figs. 1-24) wherein the two-dimensional beamforming network comprises a single Rotman lens (see Fig. 2).
Regarding claim 34, Schuelher teaches (Figs. 1-19E) each dimension of a grating lobe-free two-dimensional field of view comprises a respective number of pixels (see Figs. 12-13); the two-dimensional beamforming network comprises a plurality of distinct elementary components (see Fig. 19B); and the two-dimensional beamforming network is configured such that photons traverse, on average, a number of the distinct elementary components that is constant, with respect to the number of pixels along each dimension of the grating lobe-free field of view (the Examiner has reason to believe that “such that photons traverse, on average, a number of the distinct elementary components that is constant, with respect to the number of pixels along each dimension of the grating lobe-free field of view”; therefore, this limitation, which refers entirely to a property or function of the explicitly recited structure of 34, which structure, as described herein, reads on the antenna of Schuelher, is presumed inherent to the antenna of Schuelher, as permitted by the legal principles outlined in MPEP 2112.01(I); for further information see also In Re Schreiber, 44 USPQ2d 1429 (CAFC 1997), which states that: "A patent applicant is free to recite features of an apparatus either structurally or functionally. . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk . . . As our predecessor court stated in Swinehart, 439 F.2d at 213, 169 USPQ at 228: where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").
Allowable Subject Matter
Claims 10-15 and 24-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or render obvious claim 10, 13, and 24 as arranged, specifically “wherein: the predetermined non-linear pattern defines a second surface; the array of antennas comprises a plurality of disjoint sets of antennas; each disjoint set of antennas comprises a plurality of antennas of the array of antennas”.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fink et al. (U.S. Patent No. 10243412) teaches a phase array antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896